Case 1:20-cv-00044-DDD-NYW Document 30 Filed 05/08/20 USDC Colorado Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Daniel D. Domenico

        Civil Action No. 20-cv-00044-DDD-NYW

        JONATHAN MCLANE, JOHN THOMAS COOPER, JR., and KATIE
        ETCHEVERRY,

                Plaintiffs,
        v.

        CITY AND COUNTY OF DENVER, MICHAEL B. HANCOCK,
        AMANDA P. SANDOVAL, KEVIN FLYNN, JAMIE TORRES, KEN-
        DRA BLACK, AMANDA SAWYER, PAUL KASHMANN, JOLON
        CLARK, CHRISTOPHER HERNDON, CANDI CDEBACA, CHRIS
        HINDS, STACIE GILMORE, ROBIN KNIECH, DEBORAH ORTEGA,
        KRISTIN M. BRONSON, MICHAEL J. HYMAN, PAUL PAZEN,
        BARB ARCHER, RON THOMAS, and JOHN AND JANE DOES 1–10,

                Defendants.


                    ORDER ADOPTING MAGISTRATE JUDGE’S
                            RECOMMENDATION


             Before the Court is the recommendation (Doc. 27) of United States
        Magistrate Nina Y. Wang that the Court dismiss this case without prej-
        udice due to Plaintiffs Jonathan McLane, John Thomas Cooper, Jr., and
        Katie Etcheverry’s failure to prosecute. The recommendation states that
        objections to the recommendation must be filed within fourteen days af-
        ter its service on the parties. (Doc. 27 at 5 n.2 (citing 28 U.S.C.
        § 36(b)(1); Fed. R. Civ. P. 72(b); Griego v. Padilla (In re Griego), 64 F.3d
        580, 583 (10th Cir. 1995).) The recommendation was served on the par-
        ties on April 22, 2020 at the addresses they provided to the Court, and
        no party has objected to the recommendation.




                                           -1-
Case 1:20-cv-00044-DDD-NYW Document 30 Filed 05/08/20 USDC Colorado Page 2 of 2




           In the absence of a timely objection, the Court may review a magis-
        trate judge’s recommendation under any standard it deems appropriate.
        Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas
        v. Arn, 474 U.S. 140, 150, 154 (1985)). In this matter, the Court has re-
        viewed the recommendation to satisfy itself that there is “no clear error
        on the face of the record.” Fed. R. Civ. P. 72(b) Advisory Committee
        Notes. Based on that review, the Court has concluded that the recom-
        mendation is a correct application of the facts and the law.

           Accordingly, it is ORDERED that the Report and Recommendation
        (Doc. 27) is ACCEPTED and ADOPTED; and the case is hereby DIS-
        MISSED WITHOUT PREJUDICE based on Plaintiffs’ failure to pros-
        ecute and failure to comply with Court orders.

        DATED: May 8, 2020                  BY THE COURT:




                                            Hon. Daniel D. Domenico




                                          -2-
